DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Russo, US 2007/0014443 A1 (Russo) has been newly added to teach the new claim limitations/amendments and prior arts Pare Jr. et al., 5,802,199 (Pare) and Dubey et al., “Fingerprint Liveness Detection From Single Image Using Low-Level Features and Shape Analysis” (Dubey) are no longer used within the current rejection.
Claims 1 and 3-14 are pending; claims 1 and 12 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens II et al., US 2017/0090024 A1 (Kitchens), Raguin et al., US 2010/0113952 A1 (Raguin), and further in view of Russo, US 2007/0014443 A1 (Russo).
Regarding claim 1, Kitchens teaches a method of authenticating a user by means of a fingerprint authentication system (performing enrollment and authentication processes based on fingerprint image data)([0049-0050])(using apparatus 101 that can be in a mobile device 250)(Figs. 1B and 2E; [0056] and [0085-0086]), said method comprising the steps of: 
receiving a touch by a candidate finger probe (wherein the apparatus 101 can be located in button 260 of mobile device 250 which receives a touch or press to authenticate or validate a user)(Fig. 2E; [0086]); 
acquiring a first candidate fingerprint image (acquiring first image data generated by an ultrasonic sensor array)(Fig. 1C, step 103; [0063-0064]) indicating a surface topography (fingerprint feature of the target object; wherein the fingerprint features can be on the surface of the target object)([0064] and [0067]) of said candidate finger probe (of said finger or artificial finger-like object)([0063-0064]); 
determining a first authentication representation based on said first candidate fingerprint image (obtaining attribute information from the received fingerprint image data; such as minutiae or keypoint information)([0050-0051] and [0053]); 
retrieving a stored enrollment representation of an enrolled fingerprint of said user (receiving stored attribute information obtained from image data that has previously been received from an authorized user during an enrollment process; wherein the attribute information includes minutiae or keypoint information associated with an enrolled fingerprint)([0051]); 
comparing said first authentication representation with said enrolment representation (comparing the attribute information obtained from the received image data with stored attribute information obtained from image data that has previously been received from an authorized user during enrollment process)([0051] and [0087-0088]); 
determining a liveness for said candidate finger probe (providing determinations of liveness)([0055] and [0066]); and 
providing a signal indicating a failed authentication (the spoof-detected indication may be an alert, such as a text based message)([0067]); 
determining a first anti-spoofing representation based on said first candidate fingerprint image (in response to a spoof-detected indication, a control system may be configured to store the first image data, the second image data, the third image data, fingerprint minutiae, fingerprint keypoints or fingerprint features if surface fingerprint features on the surface of the target object and subsurface fingerprint features below the surface of the target object are detected)([0067] and [0093]); and 
storing said first anti-spoofing representation (in this manner, information regarding the fingerprints of a hacker may be saved for future use)([0067] and [0093]).  
However, Kitchens does not explicitly teach a “liveness score” or wherein said “liveness score” indicates a likely spoof.
Raguin teaches an apparatus for identifying fake fingerprints (Abstract); wherein the apparatus 100 for capturing fingerprints uses reflected light which represents an image of the surface topology of the skin or the finger(s) presented to platen 212 at or about the fingertips as typical of fingerprints (Fig. 1; [0053]); and wherein the apparatus may output a fingerprint spoof score (liveness score) that ranks the finger (the ranking/score indicating a likely spoof or not), where by example a low score means the likelihood of the finger being a fake is low and a high score means that likelihood of the finger being a fake is high ([0069]); and wherein determining if the finger is real or fake is determining a liveness of the finger based on parameters ([0057]); and using a fingerprint sensing technique unable to sense underlying structures of the candidate finger probe (using a technique that detects fingerprints using electrodes and a fingerprint scanner, neither which sense underlying structures of the candidate finger probe) (Fig. 1; Abstract and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitchens to include a liveness score for detecting a spoof attempt as in Raguin (Raguin; [0057]) since it provides improved identification of fake fingerprints while maintaining low-cost production (Raguin; [0013]).
Kitchens teaches further comprising the steps of: acquiring a second candidate fingerprint image (acquiring image data generated by an ultrasonic sensor array)(Fig. 1C, step 103; [0063-0064]) indicating a surface topography (fingerprint feature of the target object; wherein the fingerprint features can be on the surface of the target object)([0064] and [0067]) of said candidate finger probe (of said finger or artificial finger-like object)([0063-0064]); determining a second authentication representation based on said second candidate fingerprint image (obtaining attribute information from the received fingerprint image data; such as minutiae or keypoint information)([0050-0051] and [0053]); retrieving the stored first anti-spoofing representation (wherein fingerprints of a hacker may be saved for further use; such as to attempt to identify the alleged hacker)([0067] and [0093]); when said second authentication representation matches with said first anti-spoofing representation (wherein fingerprints of a hacker may be saved for further use; such as to attempt to identify the alleged hacker)([0067] and [0093]), providing a signal indicating a failed authentication (the spoof-detected indication may be an alert, such as a text based message)([0067]).  
Kitchens teaches enrolling a user in an enrollment process and then matching a fingerprint during a matching process (Figs. 7-11B; [0112-0119]), but doesn’t explicitly state that there are multiple candidates (i.e. a second candidate fingerprint image and second authentication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a “second” candidate fingerprint image can be taken from the same user (one or more enrolled templates of a rightful user)(Kitchens; [0091]) or another user (such as a hacker trying to get in multiple times)(Kitchens; [0067] and [0093]) as described in Kitchens. Raguin teaches an apparatus for identifying fake fingerprints (Abstract); and wherein the apparatus 100 for capturing fingerprints uses reflected light which represents an image of the surface topology of the skin or the finger(s) presented to platen 212 at or about the fingertips as typical of fingerprints (Fig. 1; [0053]).
However, neither explicitly teaches comparing said second authentication representation with said first anti-spoofing representation; detecting said second authentication representation matches with said first anti-spoofing representation; or when said second authentication representation does not match with said first anti-spoofing representation, (i) comparing said second authentication representation with said enrolment representation, and (ii) determining an authentication result based on the comparison between said second authentication representation and said enrolment representation..
Russo teaches a biometric secured system that grants a user access to a host system by classifying a fingerprint used to verify or authorize the user to the system as real or fake (Abstract); wherein comparing said second authentication representation with said first anti-spoofing representation (if the scanned fingerprint matches an enrolled fingerprint image, then the anti-spoofing comparison is made; wherein the anti-spoofing compares the finger with a spoof metrics) (Abstract and [0053-0054]); detecting said second authentication representation matches with said first anti-spoofing representation (if the metrics match spoofing metrics; i.e. the probability is closer to being fake) ([0050-0054]); and when said second authentication representation does not match with said first anti-spoofing representation (when the second authentication isn’t considered fake, but deemed real) ([0050-0054]), (i) comparing said second authentication representation with said enrolment representation (comparing the fingerprint with stored fingerprint image) ([0053]), and (ii) determining an authentication result based on the comparison between said second authentication representation and said enrolment representation (determining, based on the comparison between the fingerprint images if there is a match, and thus the fingerprint is verified and access can be granted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include spoof detecting that can be compared either before or after fingerprint verification as in Russo since it allows for accurate determination if the finger/stimulus is real or fake (Russo; [0072] and [0081]).

Regarding claim 3, Russo teaches further comprising the step of: when said second authentication representation matches with said first anti- spoofing representation (if the metrics match spoofing metrics; i.e. the probability is closer to being fake) ([0050-0054]): determining a second anti-spoofing representation based on said second candidate fingerprint image (determining a second anti-spoof recognition based on the metrics of the fingerprint image data; generating adjusted spoof probability) ([0050-0054]); and Serial No. 16/612,946Page 3 of 15storing said second anti-spoofing representation (storing the adjusted spoof probability) ([0051-0053]).

Regarding claim 4, Kitchens teaches wherein said first candidate fingerprint image (acquiring first image data generated by an ultrasonic sensor array)(Fig. 1C, step 103; [0063-0064]) is acquired in connection with a first authentication attempt (in response to a spoof-detected indication, a control system may be configured to store the first image data, the second image data, the third image data, fingerprint minutiae, fingerprint keypoints or fingerprint features if surface fingerprint features on the surface of the target object and subsurface fingerprint features below the surface of the target object are detected)([0067] and [0093]), and said second candidate fingerprint image is acquired in connection with a second authentication attempt (wherein the second image would be when the hacker tries again and is matched to the previous candidate image (i.e. anti-spoofing representation))([0067] and [0093]).  

Regarding claim 7, Russo teaches further comprising the steps of: discarding any stored anti-spoofing representation upon receiving an indication of a successful authentication by the user (wherein updating the antispoofing system can result in going back to “raw” spoof probability which is not based on the specific individual; when a user is authenticated) ([0042-0043]).  

Regarding claim 8, Russo teaches wherein said successful authentication of the user is by means of an alternative authentication method, such as a successful passcode entry (wherein a password or other key can be used for authentication) ([0048] and [0079]).

Regarding claim 9, Russo teaches wherein said liveness score is determined based on at least one acquired candidate fingerprint image (determining the similarity of a finger to human skin tissue includes capturing fingerprint image data and determining a spoof probability that the finger is real) ([0016]).

5Regarding claim 10, Raguin teaches wherein: said fingerprint authentication system (apparatus 100 for capturing fingerprints and computer system 102; which can be used for biometric identification, verification, and/or identification of a subject)(Fig. 1; [0053] and [0097]) comprises liveness sensing circuitry (wherein the apparatus 100 includes electrodes 211 and electronics on spoof-detection circuit board 207c)(Fig. 1; Abstract and [0054]) for sensing a liveness property of said candidate finger probe (electronics for liveness detection on spoof detection board 207c measure impedance values or heartbeat (or rate) from the electrodes)(Fig. 1; Abstract and [0057]); and said liveness score is based on said liveness property (wherein said spoof score (liveness score) indicates if the finger is likely fake or real based on the electrical signals from electrodes 211 (such as detecting the impedance of the finger)(Fig. 1; Abstract and [0068-0069]).  

Regarding claim 11, Kitchens teaches determining a liveness for said candidate finger probe (providing determinations of liveness)([0055] and [0066]), a dimension (shape and sizes) ([0054]); a relation between dimensions (location of features; orientations, etc.) ([0054]). Raguin teaches wherein: said fingerprint authentication system (apparatus 100 for capturing fingerprints and computer system 102; which can be used for biometric identification, verification, and/or identification of a subject)(Fig. 1; [0053] and [0097]) comprises liveness sensing circuitry (wherein the apparatus 100 includes electrodes 211 and electronics on spoof-detection circuit board 207c)(Fig. 1; Abstract and [0054]) for sensing a liveness property of said candidate finger probe using an electrical property (electronics for liveness detection on spoof detection board 207c measure impedance values or heartbeat (or rate) from the electrodes)(Fig. 1; Abstract and [0057]). Russo teaches wherein said liveness property is selected from a set of properties of said candidate finger probe including: a dimension; a relation between dimensions; a deformation property (ridge elasticity of a finger) ([0016]); an optical property (optical properties of a finger) ([0016]); an electrical property (electrical properties of a finger) ([0016]); and a perspiration property (density of sweat streaks for seat pores) ([0016] and [0027]).

Regarding claim 12, Kitchens teaches a fingerprint authentication system for authenticating a user (performing enrollment and authentication processes based on fingerprint image data)([0049-0050])(using apparatus 101 that can be in a mobile device 250)(Figs. 1B and 2E; [0056] and [0085-0087]), comprising: 
a fingerprint sensing arrangement (apparatus 101, which can be mobile device 250 that receives attribute information from image data via an ultrasonic sensor array; wherein the attribute information may include information regarding fingerprint minutia or keypoints)(Figs. 1B, 2D, and 2E; [0056], [0078], and [0087-0088]); 
a memory (wherein apparatus 101 may have a memory system that includes one or more memory devices)(Fig. 1B; [0058]); and 
processing circuitry (control system 106 which can include processors)(Fig. 1B; [0058]) coupled to said fingerprint sensing arrangement (wherein the control system 106 is capable of receiving and processing data from the ultrasonic sensor array 102)(Fig. 1B; [0058]), said processing circuitry (control system 106 which can include processors)(Fig. 1B; [0058]) being configured to: 
control said fingerprint sensing arrangement (ultrasonic array 102)(Fig. 1B; [0056-0057]) to acquire a first candidate fingerprint image (acquiring first image data generated by an ultrasonic sensor array)(Fig. 1C, step 103; [0063-0064]) indicating a surface topography (fingerprint feature of the target object; wherein the fingerprint features can be on the surface of the target object)([0064] and [0067]) of a candidate finger probe (of said finger or artificial finger-like object)([0063-0064]) using a fingerprint sensing technique unable to sense underlying structures (some such processes also may be based on fingerprint image data, or on fingerprint minutiae or fingerprint image features such as keypoints derived from fingerprint image data; which fingerprint features are features that are not below the surface of the target) ([0050]) (In some cases, a hacker may form a fingerprint pattern of a rightful user on a sleeve or partial sleeve that can be slipped over or on the hacker's finger, all of which are sensing structures that are above (not inside the finger) the candidate finger probe) ([0003]) of the candidate finger probe (of said finger or artificial finger-like object)([0063-0064]); 
determine a first authentication representation based on said first candidate fingerprint image (obtaining attribute information from the received fingerprint image data; such as minutiae or keypoint information)([0050-0051] and [0053]); 
retrieve, from said memory (wherein apparatus 101 may have a memory system that includes one or more memory devices)(Fig. 1B; [0058]), a stored enrollment representation of an enrolled fingerprint of said user (receiving stored attribute information obtained from image data that has previously been received from an authorized user during an enrollment process; wherein the attribute information includes minutiae or keypoint information associated with an enrolled fingerprint)([0051]); 
compare said first authentication representation with said enrolment representation (comparing the attribute information obtained from the received image data with stored attribute information obtained from image data that has previously been received from an authorized user during enrollment process)([0051] and [0087-0088]); 
determine a liveness for said candidate finger probe (providing determinations of liveness)([0055] and [0066]); and 
when said first authentication representation matches with said enrolment representation (fingerprint match between enrollment templates and a potential user)(Figs. 7-11B; [0074] and [0112-0119]), and
provide a signal indicating a failed authentication (the spoof-detected indication may be an alert, such as a text based message)([0067]); 
determine a first anti-spoofing representation based on said first candidate fingerprint image (in response to a spoof-detected indication, a control system may be configured to store the first image data, the second image data, the third image data, fingerprint minutiae, fingerprint keypoints or fingerprint features if surface fingerprint features on the surface of the target object and subsurface fingerprint features below the surface of the target object are detected)([0067] and [0093]); and 
store, in said memory, said first anti-spoofing representation (in this manner, information regarding the fingerprints of a hacker may be saved for future use)([0067] and [0093]).  
However, Kitchens does not explicitly teach a “liveness score” or wherein said “liveness score” indicates a likely spoof.
Raguin teaches an apparatus for identifying fake fingerprints (Abstract); wherein the apparatus 100 for capturing fingerprints uses reflected light which represents an image of the surface topology of the skin or the finger(s) presented to platen 212 at or about the fingertips as typical of fingerprints (Fig. 1; [0053]); and wherein the apparatus my output a fingerprint spoof score (liveness score) that ranks the finger (the ranking/score indicating a likely spoof or not), where by example a low score means the likelihood of the finger being a fake is low and a high score means that likelihood of the finger being a fake is high ([0069]); and wherein determining if the finger is real or fake is determining a liveness of the finger based on parameters ([0057]); and using a fingerprint sensing technique unable to sense underlying structures of the candidate finger probe (using a technique that detects fingerprints using electrodes and a fingerprint scanner, neither which sense underlying structures of the candidate finger probe) (Fig. 1; Abstract and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitchens to include a liveness score for detecting a spoof attempt as in Raguin (Raguin; [0057]) since it provides improved identification of fake fingerprints while maintaining low-cost production (Raguin; [0013]).
Kitchens teaches further comprising the steps of: acquiring a second candidate fingerprint image (acquiring image data generated by an ultrasonic sensor array)(Fig. 1C, step 103; [0063-0064]) indicating a surface topography (fingerprint feature of the target object; wherein the fingerprint features can be on the surface of the target object)([0064] and [0067]) of said candidate finger probe (of said finger or artificial finger-like object)([0063-0064]) using a fingerprint sensing technique unable to sense underlying structures (some such processes also may be based on fingerprint image data, or on fingerprint minutiae or fingerprint image features such as keypoints derived from fingerprint image data; which fingerprint features are features that are not below the surface of the target) ([0050]) (In some cases, a hacker may form a fingerprint pattern of a rightful user on a sleeve or partial sleeve that can be slipped over or on the hacker's finger, all of which are sensing structures that are above (not inside the finger) the candidate finger probe) ([0003]) of the candidate finger probe (of said finger or artificial finger-like object)([0063-0064]); 
determining a second authentication representation based on said second candidate fingerprint image (obtaining attribute information from the received fingerprint image data; such as minutiae or keypoint information)([0050-0051] and [0053]); 
retrieving the stored first anti-spoofing representation (wherein fingerprints of a hacker may be saved for further use; such as to attempt to identify the alleged hacker)([0067] and [0093]); 
when said second authentication representation matches with said first anti-spoofing representation (wherein fingerprints of a hacker may be saved for further use; such as to attempt to identify the alleged hacker)([0067] and [0093]), providing a signal indicating a failed authentication (the spoof-detected indication may be an alert, such as a text based message)([0067]).  
Kitchens teaches enrolling a user in an enrollment process and then matching a fingerprint during a matching process (Figs. 7-11B; [0112-0119]), but doesn’t explicitly state that there are multiple candidates (i.e. a second candidate fingerprint image and second authentication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a “second” candidate fingerprint image can be taken from the same user (one or more enrolled templates of a rightful user)(Kitchens; [0091]) or another user (such as a hacker trying to get in multiple times)(Kitchens; [0067] and [0093]) as described in Kitchens. Raguin teaches an apparatus for identifying fake fingerprints (Abstract); and wherein the apparatus 100 for capturing fingerprints uses reflected light which represents an image of the surface topology of the skin or the finger(s) presented to platen 212 at or about the fingertips as typical of fingerprints (Fig. 1; [0053]).
However, neither explicitly teaches comparing said second authentication representation with said first anti-spoofing representation; detecting said second authentication representation matches with said first anti-spoofing representation; or when said second authentication representation does not match with said first anti-spoofing representation, (i) comparing said second authentication representation with said enrolment representation, and (ii) determining an authentication result based on the comparison between said second authentication representation and said enrolment representation..
Russo teaches a biometric secured system that grants a user access to a host system by classifying a fingerprint used to verify or authorize the user to the system as real or fake (Abstract); wherein comparing said second authentication representation with said first anti-spoofing representation (if the scanned fingerprint matches an enrolled fingerprint image, then the anti-spoofing comparison is made; wherein the anti-spoofing compares the finger with a spoof metrics) (Abstract and [0053-0054]); detecting said second authentication representation matches with said first anti-spoofing representation (if the metrics match spoofing metrics; i.e. the probability is closer to being fake) ([0050-0054]); and when said second authentication representation does not match with said first anti-spoofing representation (when the second authentication isn’t considered fake, but deemed real) ([0050-0054]), (i) comparing said second authentication representation with said enrolment representation (comparing the fingerprint with stored fingerprint image) ([0053]), and (ii) determining an authentication result based on the comparison between said second authentication representation and said enrolment representation (determining, based on the comparison between the fingerprint images if there is a match, and thus the fingerprint is verified and access can be granted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include spoof detecting that can be compared either before or after fingerprint verification as in Russo since it allows for accurate determination if the finger/stimulus is real or fake (Russo; [0072] and [0081]).

Regarding claim 13, Raguin teaches wherein: said fingerprint sensing arrangement (apparatus 100 for capturing fingerprints and computer system 102; which can be used for biometric identification, verification, and/or identification of a subject)(Fig. 1; [0053] and [0097]) comprises liveness sensing circuitry (wherein the apparatus 100 includes electrodes 211 and electronics on spoof-detection circuit board 207c)(Fig. 1; Abstract and [0054]) for providing a liveness signal (electrical signals from electrodes 211)(Abstract; [0068-0069]) indicative of a liveness property of said candidate finger probe (electronics for liveness detection on spoof detection board 207c measure impedance values or heartbeat (or rate) from the electrodes)(Fig. 1; Abstract and [0057]); and said processing circuitry (circuit board 207c for processing by one or more processors 210b)(Fig. 1; [0054]) is further configured to determine said liveness score based on said liveness signal (wherein said spoof score (liveness score) indicates if the finger is likely fake or real based on the electrical signals from electrodes 211 (such as detecting the impedance of the finger)(Fig. 1; Abstract and [0068-0069]).  

Regarding claim 14, Kitchens teaches an electronic device (mobile device 250)(Fig. 2E; [0085-0087]) comprising; a fingerprint authentication system according to claim 12 (performing enrollment and authentication processes based on fingerprint image data)([0049-0050])(using apparatus 101 that can be in a mobile device 250)(Figs. 1B and 2E; [0056] and [0085-0087]); and a processing unit (control system 106 which can include processors)(Fig. 1B; [0058]) configured to control said fingerprint authentication system (wherein the control system 106 is capable of receiving and processing data from the ultrasonic sensor array 102)(Fig. 1B; [0058]) to carry out a fingerprint authentication of a user (comparing the attribute information obtained from the received image data with stored attribute information obtained from image data that has previously been received from an authorized user during enrollment process)([0051] and [0087-0088]), and to perform at least one action only upon successful authentication of said user (when the user is authenticated by the button 260, which is an ultrasonic authenticating button, a wake-up or turn on function can occur)(Fig. 2E; [0086]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens II et al., US 2017/0090024 A1 (Kitchens), Raguin et al., US 2010/0113952 A1 (Raguin), Russo, US 2007/0014443 A1 (Russo), and further in view of Julian et al., US 2016/0267395 A1 (Julian).
Regarding claim 5, Kitchens teaches wherein fingerprints of a hacker may be saved for further use; such as to attempt to identify the alleged hacker ([0067] and [0093]). Raguin teaches an apparatus for identifying fake fingerprints (Abstract); and wherein the apparatus 100 for capturing fingerprints uses reflected light which represents an image of the surface topology of the skin or the finger(s) presented to platen 212 at or about the fingertips as typical of fingerprints (Fig. 1; [0053]). Russo teaches a biometric secured system that grants a user access to a host system by classifying a fingerprint used to verify or authorize the user to the system as real or fake (Abstract).
However, none of them explicitly teaches that the spoofing detection “depends on a time between said first authentication attempt and said second authentication attempt”.
Julian teaches training fingerprint readers ([0025]); wherein the spoofing detection depends on a time between said first authentication attempt and said second authentication attempt (wherein the finger is more likely to be fake when multiple attempts have occurred in a short back-to-back predetermined time)([0072-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include looking at the time between attempts to identify if the finger is real or fake since it results in a more secure fingerprint recognition (Julian; [0047]).

Regarding claim 6, Julian teaches wherein said determination depends on the time between said first authentication attempt and said second authentication attempt in such a way that a shorter time increases a likelihood of said second authentication representation matching with said first anti-spoofing representation (wherein the finger is more likely to be fake when multiple attempts have occurred in a short back-to-back predetermined time)([0072-0073]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov